Citation Nr: 1116023	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  06-32 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to a rating higher than 10 percent for left ankle instability. 

3.  Entitlement to a rating higher than 10 percent for benign prostatic hypertrophy.  

(The claims of service connection for right and left shoulder disabilities, for a cervical spine disability, and a right hip disability, and the claim for increase for a left knee disability are the subject of a separate decision by the Board.)

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1962 to April 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2006 of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file record.

In a decision in November 2008, the Board remanded the claim of service connection for a right knee disability and the claims for increase for the left ankle and for benign prostatic hypertrophy to afford the Veteran VA examinations.  The requested VA examinations were scheduled in January 2009.  The Veteran then requested that the examinations be rescheduled, which they were in February 2009, but the Veteran failed to report for the examinations.  As the requested development has been completed, that is, the Veteran was afforded the opportunity for VA examinations,  no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Also, in its decision in November 2008, the Board denied the claim of service connection for a right shoulder disability, for a left shoulder disability, for a cervical spine disability, for a bilateral hip disability, and for a right ankle disability, and the claims for increase for a left knee disability and for chronic right epididymitis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  


In an Order in December 2009, the Court granted a Joint Motion for Remand and vacated the Board's decision and remanded the claims of service connection for right and left shoulder disabilities, for a right hip disability, and for a cervical spine disability, and the claim for increase for a left knee disability.  The Court affirmed the Board's decision, denying service connection for a left hip disability, service connection for a right ankle disability, and a compensable rating for chronic right epididymitis.  


FINDINGS OF FACT

1.  A right knee disability, chondromalacia, is unrelated to an injury or disease or event in service.

2.  Without good cause, the Veteran failed to report for a VA examination scheduled in conjunction with his claim for increase for a left ankle disability.

3.  Without good cause, the Veteran failed to report for a VA examination scheduled in conjunction with his claim for increase for benign prostatic hypertrophy.


CONCLUSIONS OF LAW

1.  A right knee disability, chondromalacia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  The claim for a rating higher than 10 percent for a left ankle disability is denied as a matter of a law.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 .F.R. § 3.655 (2010).

3.  The claim for a rating higher than 10 percent for benign prostatic hypertrophy is denied as a matter of a law.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.655 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  






In a claim for increase, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross- referenced Diagnostic Code under which the disability is rated).

The RO provided pre- and post- adjudication VCAA notice by letters, dated in September 2005, in November 2005, and in March 2006.  The notice included the type of evidence needed to substantiate the claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The notice also included the type of evidence needed to substantiate the claims for higher ratings, namely, evidence to show that a disability was worse and the effect the disability had on employment.

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

To the extent the VCAA notice was provided after the initial adjudication, the timing was defective, but the timing defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated as evidenced by the statement of the case in September 2006 and by the supplemental statement of the case in October 2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  The Veteran was afforded a VA examination in October 2007, which the Board deemed inadequate to decide the claim of service connection and the claim for increase for the left ankle.  

In November 2008, the Board remanded the claim of service connection for a right knee disability and the claims for increase for the left ankle and for benign prostatic hypertrophy to afford the Veteran VA examinations, but without good cause the Veteran failed to report for the examinations.  As the requested development has been completed, that is, the Veteran was afforded the opportunity for VA examinations,  no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While VA has a duty to assist the Veteran in the development of a claim, the Veteran has a duty to cooperate.  In the absence of the Veteran's cooperation in the development of his claims, there is no further duty to assist.

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).







Facts 

The service treatment records show that in September 1972 X-rays for persistent right knee pain were negative.  In April 1975, the Veteran complained of right knee pain without trauma.  The physical examination revealed no edema, effusion or joint instability. X-rays were negative.  In June 1976, the Veteran gave a vague history of injuries to both knees, but he complained only of left knee instability.  X-rays were negative.  In June 1977, the Veteran complained of right knee pain.  An arthrogram was essentially normal, but the impression was probable ligamentous tear.  

In January 1982, the Veteran complained of right knee pain of three months' duration.  The assessment was chondromalacia.  On retirement examination in February 1984, there was no complaint, history, or finding of a right knee abnormality.  In April 1984, the Veteran complained of tibial pain and the assessment was to rule out arthritis of the knees.  Subsequent X-rays of the knees showed no evidence of bony pathology. 

After service on VA examination in October 1984, the evaluation of the right knee was normal. 

On VA examination in October 2007, the Veteran stated that he started noticing right knee pain while in service and that he had sought treatment for it.  The diagnosis was chondromalacia and the VA examiner expressed the opinion that chondromalacia was less likely than not related to military service.  The examiner based his opinion on not finding any chronic diagnosis while on active duty or within a year after separation.  

In June 2008, the Veteran testified that he had problems with both knees in service and that he was still having problems with his right knee. 





Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran did not serve in combat and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nichloson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).




Analysis

The service treatment records show that in September 1972 X-rays for persistent right knee pain were negative.  In April 1975, the Veteran complained of right knee pain without trauma.  The physical examination revealed no edema, effusion or joint instability.  X-rays were negative.  In June 1976, the Veteran gave a history of injuries to both knees, but he complained only of left knee instability.  X-rays were negative.  In June 1977, the Veteran complained of right knee pain.  An arthrogram was essentially normal, but the impression was probable ligamentous tear.  In January 1982, the Veteran complained of right knee pain of three months' duration.  The assessment was chondromalacia.  On retirement examination in February 1984, there was no complaint, history, or finding of a right knee abnormality.  In April 1984, the Veteran complained of tibial pain and the assessment was to rule out arthritis of the knees.  Subsequent X-rays of the knees showed no evidence of bony pathology.   

That a condition occurred in service alone is not enough to establish service connection, there must be a current disability resulting from that condition, which may be shown by evidence of either chronicity or continuity of symptomatology or by competent and credible evidence of a current disability and a causal link to service.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

As right knee pain and chondromalacia were noted, that is, observed during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.   Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from a merely isolated finding.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.

As the service treatment records lack the documentation of manifestations sufficient to identify a chronic or permanent right knee disability, as there was no finding of a right knee abnormality on retirement examination in February 1984, two years after the assessment of chondromalacia and no evidence of bony pathology by X-ray in April 1984, chronicity in service is not adequately supported by the service treatment records.

As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  

After service, the evidence in support of continuity of symptomatology consists of the Veteran's statements and testimony that his right knee problems began in service and he still has a right knee problem. 

As a lay person, the Veteran is competent to describe knee pain, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  

And the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible.).





As the Veteran is competent to describe symptoms of knee pain and as the Board finds that the Veteran's statements and testimony in describing knee pain are credible, there is satisfactory evidence of continuity of symptomatology, but as it does not necessarily follow that there is a relationship between the current right knee disability and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent.  See Savage at 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Lay testimony is competent only so long as it is within one's personal knowledge or personal observations or the lay evidence relates to a medical condition under case law that has been found to be capable of lay observation.  

Although the Veteran is competent to describe knee pain, a right knee disability, chondromalacia, is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Savage at 498  (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Also, the Veteran as a lay person is competent to identify a simple medical condition, to relate a contemporaneous medical diagnosis, or to relate symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

As the presence or diagnosis of a current right knee disability, chondromalacia, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, as the medical condition is not one under case law that has been found to be capable of lay observation, and as the medical diagnosis  is not one readily observable by a lay person, the presence or diagnosis of a right knee disability, chondromalacia, is not a simple medical condition that the Veteran is competent to identify or to diagnose.  See Jandreau at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see Barr at 303 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).  

And no factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion that he has a right knee disability since service is not competent evidence and to this extent his statements and testimony are not admissible as evidence of the presence or diagnosis of a right knee disability since service based on continuity.  

To extent the Veteran offers an opinion that his current right knee disability is related to pain and chondromalacia, which began in service, as a lay person the Veteran's opinion is limited to inferences that are reasonably based on the Veteran's perception.   As the Veteran's opinion on medical causation cannot be reasonably based on his personal observation, as the medical condition is not one under case law that has been found to be capable of lay observation, and as medical condition is not a simple one, the Veteran's opinion on causation is not competent evidence.   And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion in this case.  To this extent, the Veteran's opinion on causation is not competent evidence and the Veteran's opinion is not admissible as evidence of continuity.

And while the Veteran is competent to report a contemporaneous medical diagnosis, there is no pertinent diagnosis before 2007, which is inconclusive evidence of continuity since separation from service in 1984.  

As for the Veteran describing symptoms which support a later diagnosis by a medical professional, where, as here, there is a question of a medical diagnosis or of medical causation, which is not personally observable by the Veteran as a lay person, as the medical condition is not one under case law that has been found to be capable of lay observation, and as medical condition is not a simple one, competent medical evidence is required to support the claim.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion. 
38 C.F.R. § 3.159.

There is no evidence that links the current right knee disability, chondromalacia, to service by continuity of symptomatology.  or by competent and credible evidence of a current disability and a causal link to service.

As for service connection based on a diagnosis after service under 38 C.F.R. § 3.303(d), there is no competent and credible evidence that the current right knee disability is causally linked to service. 

The only competent evidence on the question of whether the Veteran has a disability of the right knee consists of the report of VA examination in October 2007, in which the VA examiner expressed the opinion that it was less likely than not that the current chondromalacia of the right knee was related to service.  

Although the VA examiner is qualified by education, training, or experience to make a medical diagnosis and to offer an opinion on medical causation, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  



The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez, 22 Vet. App. 295, 302-3 (2008).  

In this case, in its remand in November 2008, the Board found that the VA's examiner's opinion was insufficient to decide the claim because the VA examiner did not address the specific finding of chondromalacia in service and the Board afforded the Veteran the opportunity for new VA examination in order to address the question of a nexus or causal link to service.  

As stated previously, without good cause shown, the Veteran the failed to report for his scheduled VA examination, which could have provided evidence to substantiate the claim. 

And in the absence of any competent medical evidence that the current right knee disability is causally linked to service by continuity of symptomatology under 38 C.F.R. § 3.303(b) or by initial diagnosis under38 C.F.R. § 3.303(d), the Veteran has not met the evidentiary burden to establish all elements of the claims, including the nexus requirement under 38 U.S.C.A. § 5107(a), and service connection for a right knee disability is not established.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply as there is no approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107(b).

Claims for Increase 

In November 2009, the Board remanded the claims for increase for new VA examinations to determine the current levels of severity for the left ankle disability and for the prostate disability.  


The RO scheduled VA examinations in January 2009 and after the Veteran requested rescheduling, a second time in February 2009.  Without good cause shone, the Veteran failed to report for the rescheduled examinations. 

When entitlement to a benefit cannot be established or confirmed without a current VA reexamination and a claimant fails to report for an examination scheduled in conjunction with a claim for increase without good cause, the claim shall be denied.  38 C.F.R. § 3.655(b).  

Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member. 
38 C.F.R. § 3.655).  The Veteran has not provided an explanation or otherwise demonstrated good cause for his failure to report for the VA examinations on the after requesting that the VA examinations be rescheduled.  The Veteran does not assert that the address on the VA notification was wrong or that he otherwise did not receive the notice.  The notice included the consequences for failure to report for the examinations without good cause.  

Therefore by operation of law under 38 C.F.R. § 3.655(b) because the Veteran failed to report without good cause for the VA examinations, the claims for increase for the left ankle disability and for benign prostatic hypertrophy must be denied.  

ORDER

Service connection for a right knee disability is denied.

A rating higher than 10 percent for left ankle instability is denied. 

A rating higher than 10 percent for benign prostatic hypertrophy is denied. 


____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals
                                                                                                                                                                                                                                                                                                                                                                                      


Department of Veterans Affairs


